718 S.E.2d 154 (2011)
MICHAEL MOOREFIELD ARCHITECTS, PC
v.
Carvin STEVENS.
No. 372P11.
Supreme Court of North Carolina.
October 6, 2011.
Carvin Stevens, for Stevens, Carvin.
Auley M. Crouch, Wilmington, for Michael Moorefield Architects, PC.

ORDER
Upon consideration of the petition filed by Defendant on the 25th of August 2011 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and *155 is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 6th of October 2011."